DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al (US Patent No 9165360 B1) in view of Socher et al (US20170046616 A1).
Regarding claims 29, 37, Bates et al discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), the method comprising: analyzing (devices for automated reorientation and analysis of medical scans and images; and devices for automated analysis of medical scans; classify medical scans; abstract) at least one image from a set of CT images (a computed axial tomography scan analysis system comprises: an acquisition module configured to access from an electronic database computed axial tomography data of a head region of a patient; col. 2, lines 6-24) from a set of head CT images (CT scanner 206 or other modality scanner 208; col. 9, lines 9-16) to identify pixels (pixels or voxels; the system can be configured to identify a data set corresponding to the location of the skull within the head region; furthermore, the system can be configured to apply an image filter or smooth out pixels in a scanned data set by comparing a particular pixel to its nearest neighboring pixels; col. 15, lines 20-26) associated with a midline structure for a brain (identifying the location of ventricles in scanned subject data; the system can be configured to conduct a data analysis of only the periphery intracranial space or the central intracranial space; the system can be configured to identify and determine the existence of fractures, metastases, or other abnormalities in the skull portion ; figs. 4A-4B, fig. 13C; col. 2, lines 28-67, col. 15, line 40-col. 16, line 15); and determining (a midline shift detection module configured to utilize the fifth set of data elements to determine a shift in the midline of the ventricles of the patient; a tissue detection module configured to utilize the fourth set of data elements to determine a tissue type for each data element in the fourth set of data elements; col. 2, lines 41-53) an anomaly of the brain (the system can be configured to correlate voxels of a CT scan of a head region of a subject patient) based, at least in part, on a measure of symmetry (asymmetry between the left and right hemispheres of the subject brain ;the aligning configured to position the head region to a predetermined position;  a ventricle identification module configured to identify the anterior and posterior ventricles regions of the patient in the second data set of the aligned volumetric data set; col. 1, lines 55-64; col. 30, lines 42-58 ) of at least one structure (an intracranial periphery boundary module configured to identify a third set of data elements in the second set of data elements that correspond to an intracranial periphery area and fourth set of data elements that correspond to brain matter within the intracranial periphery area; col. 10, lines 47-65) that is identified from at least one image of the set of head CT images (the image analysis system 202 can be configured to analyze and conduct an initial review of the received scanned data and determine whether the scanned data comprises any signs of severe abnormalities and determine the severity; in addition, an image analysis system 202 can comprise a ventricle identification module 238; the ventricle identification module 238 can be configured to identify the location and condition of an anterior and/or posterior ventricle within the brain region of the scanned patient; col. 9, lines 51-65; col. 10, lines 4-19), relative to the expected normal midline plane (determine midline shift and other data analyses; an analysis module configured to determine whether detected tissue type amounts correspond to the normative data set; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; col. 9, lines 17-32; col. 10, line 58-col. 11, line 19 ; col. 15, line 31-col. 16, line16). 
However, Bates et al does not specifically disclose the features of fitting a plane in three dimensions based, at least in part, on the identified pixels associated with the midline structure, to generate an expected normal midline plane; and determining the at least one structure based, at least in part, on a machine learning model.
On the other hand, Socher et al, from the same field of endeavor, discloses the steps of fitting a plane in three dimensions (3D deep convolutional neural network architecture; the machine learning system 110 classifies the image of the human brain as healthy or abnormal, and then identifies what type of abnormality is present: intracranial hemorrhaging, Alzheimer's and stroke and forwards the results 906 to a health service provider 908; paragraph 0043, 0064, 0071).) based, at least in part, on the identified pixels associated with the midline structure (abnormalities of a human brain can include identification of hemorrhage, Alzheimer plaques and tangles and evidence of stroke; paragraph 0063-0064), to generate an expected normal midline plane (brain CT images using neural network, human brain; paragraph 0045, 0067, 0083) ; and determining the at least one structure (detect intracranial hemorrhaging structures in a human brain based on 3D radiological volumes generated from medical scans or imaging 902 of the human brain; 3D radiological volumes such as CT scans 904 are scans of a human brain; see fig. 9, and paragraph 0063) based, at least in part, on a machine learning model (machine learning system 110: machine learning system 110 is trained to identify the presence or absence of one or more types of abnormalities associated with the human brain; in addition, the machine learning system 110 is trained to identify more than one abnormality, called multi-class labeling; paragraph 0063). Note that the 3D radiological volume is of a human eye and machine learning system 110 is trained to identify one or more types of abnormalities associated with the human eye (paragraph 0063). It is shown above that Socker al discloses a 3D deep convolutional neural network architecture that includes a machine learning system, a deep learning network that is trained to identify abnormal features using dense pixel wise labeling from manual segmentation of the head CT image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Socher to the communication system of Bates in order to provide a method for processing of three-dimensional data inside a 3D deep convolutional neural network architecture, and performing computationally efficient 3D image classification and object recognition in a convolutional neural network.
Regarding claim 30, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the midline structure includes at least one of a falx cerebri or basilar cistern (the system is configured to identify one or more of parameters which can suggest a high likelihood of a significant abnormality, and determine the need to review the medical scan; an image analysis system 202 can comprise a ventricle identification module 238; the ventricle identification module 238 can be configured to identify the location and condition of an anterior and posterior ventricle within the brain region of the scanned patient; col. 15, line 34-col. 16, line 37).
  Regarding claim 31, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), further comprising identifying (pixels or voxels; the system can be configured to identify a data set corresponding to the location of the skull within the head region; col. 15, lines 20-26) the pixels associated with the midline structure based, at least in part, on edge detection (the system can be configured to detect voxels from the scanned volumetric data set with density or intensity values above a particular threshold value or within a range of values that is known to be a skull; it can be configured to detect a region of predefined thickness from the inner table of skull towards the center of the brain (col. 2, lines 31-col. 3, line 5; col. 16, line 51-col. 17, line 7; col. col. 21, line 22-col. 22, line 42). 
Regarding claim 32, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), further comprising transforming the identified pixels associated with the midline structure to straight line segments (an image analysis system 202 can comprise a midline shift determination module 222; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; furthermore an intracranial periphery boundary module configured to identify a third set of data elements in the second set of data elements that correspond to an intracranial periphery area and fourth set of data elements that correspond to brain matter within the intracranial periphery area; col. 1, line 48-col. 2, line 20; col. 10, lines 4-30).
Regarding claim 33, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the fitting of the plane is based further on intersections of the straight line segments with an inner margin of skull (the system can be configured to conduct a data analysis of the whole intracranial region or only the skull region; in addition, the system can be configured to conduct a data analysis of only the periphery intracranial space or the central intracranial space; the system can be configured to identify and determine the existence of fractures, metastases, or other abnormalities in the skull portion ; figs. 4A-4B, fig. 13C; col. 2, lines 28-67, col. 15, line 40-col. 16, line 15; col. 28, lines 13-45).
Regarding claim 34, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the transforming is based, at least in part, on a Hough transformation (the system can be configured to identify and determine the existence of fractures, metastases, or other abnormalities in the skull portion; an image analysis system 202 can comprise a midline shift determination module 222; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; col. 15, line 52-col. 16, line 24; col. 21, line 19-col. 22, line 18). 
Regarding claim 35, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein fitting of the plane is based, at least in part, on an iterative method that separates inliers from outliers (an intracranial periphery boundary module configured to identify a third set of data elements in the second set of data elements that correspond to an intracranial periphery area and fourth set of data elements that correspond to brain matter within the intracranial periphery area; figs. 4A-4B, fig. 13C; col. 2, lines 28-67, col. 15, line 40-col. 16, line 15; in addition, the system can be configured to identify a data set corresponding to the location of the skull within the head region, and the system can be configured to segment out and label the data set corresponding to the skull portion; col. 28, lines 14-65; col. 29, lines 1-23).
Regarding claim 36, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), wherein the at least one structure includes a ventricular system (a ventricle identification module configured to identify the anterior and posterior ventricles regions of the patient in the second data set of the aligned volumetric data set ; identifying the location of ventricles in scanned subject data; determining the location and identifying peripheral intracranial space of scanned subject data; the location of the lateral ventricles in the brain of a subject patient can be indicative of one or more conditions of the particular patient; col. 10, lines 4-30 ; col. 15, line 40-col. 16, line 15).
Regarding claim 38, Bates et al as modified discloses a computer-based method (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) for evaluation of a head computed tomography image (col. 1, line 44-col. 2, line 5), further comprising determining the at least one structure based, at least in part, on CT density information associated with cerebrospinal fluid (the system can be configured to correlate voxels of a CT scan of a head region of a subject patient with intensities between 5 and 15 Hounsfield Units to spinal fluid, voxels with intensities between 40 to 80 or 40 to 100 Hounsfield Units to hemorrhage, voxels with intensities above 100 Hounsfield units as skull or bone; col. 10, lines 4-30; col. 15, line 40-col. 16, line 15).
 Regarding claim 39, Bates et al discloses non-transitory computer-readable medium storing contents (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) that, when executed by one or more processors, cause the one or more processors to perform actions (col. 1, line 44-col. 2, line 5), comprising: analyzing (devices for automated reorientation and analysis of medical scans and images; and devices for automated analysis of medical scans; classify medical scans; abstract) at least one image from a set of head computed tomography images (CT scanner 206 or other modality scanner 208; col. 9, lines 9-16) to identify pixels (pixels or voxels; the system can be configured to identify a data set corresponding to the location of the skull within the head region; furthermore, the system can be configured to apply an image filter or smooth out pixels in a scanned data set by comparing a particular pixel to its nearest neighboring pixels; col. 15, lines 20-26) associated with a midline structure for a brain (identifying the location of ventricles in scanned subject data; the system can be configured to conduct a data analysis of only the periphery intracranial space or the central intracranial space; the system can be configured to identify and determine the existence of fractures, metastases, or other abnormalities in the skull portion ; figs. 4A-4B, fig. 13C; col. 2, lines 28-67, col. 15, line 40-col. 16, line 15); and determining (a midline shift detection module configured to utilize the fifth set of data elements to determine a shift in the midline of the ventricles of the patient; a tissue detection module configured to utilize the fourth set of data elements to determine a tissue type for each data element in the fourth set of data elements; col. 2, lines 41-53) an anomaly of the brain based, at least in part, on a measure of symmetry of at least one structure that is identified from at least one image of the set of head CT images (the image analysis system 202 can be configured to analyze and conduct an initial review of the received scanned data and determine whether the scanned data comprises any signs of severe abnormalities and determine the severity; in addition, an image analysis system 202 can comprise a ventricle identification module 238; the ventricle identification module 238 can be configured to identify the location and condition of an anterior and/or posterior ventricle within the brain region of the scanned patient; col. 9, lines 51-65; col. 10, lines 4-19), relative to the expected normal midline plane (determine midline shift and other data analyses; an analysis module configured to determine whether detected tissue type amounts correspond to the normative data set; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; col. 9, lines 17-32; col. 10, line 58-col. 11, line 19 ; col. 15, line 31-col. 16, line16). 
However, Bates et al does not specifically disclose the features of fitting a plane in three dimensions based, at least in part, on the identified pixels associated with the midline structure, to generate an expected normal midline plane.
On the other hand, Socher et al, from the same field of endeavor, discloses the steps of fitting a plane in three dimensions (3D deep convolutional neural network architecture; the machine learning system 110 classifies the image of the human brain as healthy or abnormal, and then identifies what type of abnormality is present: intracranial hemorrhaging, Alzheimer's and stroke and forwards the results 906 to a health service provider 908; paragraph 0043, 0064, 0071).) based, at least in part, on the identified pixels associated with the midline structure (abnormalities of a human brain can include identification of hemorrhage, Alzheimer plaques and tangles and evidence of stroke; paragraph 0063-0064), to generate an expected normal midline plane (brain CT images using neural network, human brain; paragraph 0045, 0067, 0083). Note that the 3D radiological volume is of a human eye and machine learning system 110 is trained to identify one or more types of abnormalities associated with the human eye (paragraph 0063). It is shown above that Socker al discloses a 3D deep convolutional neural network architecture that includes a machine learning system, a deep learning network that is trained to identify abnormal features using dense pixel wise labeling from manual segmentation of the head CT image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Socher to the communication system of Bates in order to provide a method for processing of three-dimensional data inside a 3D deep convolutional neural network architecture, and performing computationally efficient 3D image classification and object recognition in a convolutional neural network.
Regarding claim 40, Bates et al as modified discloses non-transitory computer-readable medium storing contents (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) that, when executed by one or more processors, cause the one or more processors to perform actions (col. 1, line 44-col. 2, line 5), wherein the actions further comprise transforming the identified pixels associated with the midline structure to straight line segments (an image analysis system 202 can comprise a midline shift determination module 222; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; furthermore an intracranial periphery boundary module configured to identify a third set of data elements in the second set of data elements that correspond to an intracranial periphery area and fourth set of data elements that correspond to brain matter within the intracranial periphery area; col. 1, line 48-col. 2, line 20; col. 10, lines 4-30).
Regarding claim 41, Bates et al as modified discloses non-transitory computer-readable medium storing contents (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) that, when executed by one or more processors, cause the one or more processors to perform actions (col. 1, line 44-col. 2, line 5), wherein the fitting of the plane is based further on intersections of the straight line segments with another structure (an image analysis system 202 can comprise a midline shift determination module 222; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; furthermore an intracranial periphery boundary module configured to identify a third set of data elements in the second set of data elements that correspond to an intracranial periphery area and fourth set of data elements that correspond to brain matter within the intracranial periphery area; col. 1, line 48-col. 2, line 20; col. 10, lines 4-30).
Regarding claim 42, Bates et al as modified discloses non-transitory computer-readable medium storing contents (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) that, when executed by one or more processors, cause the one or more processors to perform actions (col. 1, line 44-col. 2, line 5), wherein the at least one structure includes a ventricular system identified based, at least in part, on 3D-connected areas of pixels (the system can be configured to identify and determine the existence of fractures, metastases, or other abnormalities in the skull portion ; figs. 4A-4B, fig. 13C; col. 2, lines 28-67, col. 15, line 40-col. 16, line 15; col. 28, lines 13-45). 
Regarding claim 43, Bates et al as modified discloses non-transitory computer-readable medium storing contents (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) that, when executed by one or more processors, cause the one or more processors to perform actions (col. 1, line 44-col. 2, line 5), wherein the 3D-connected areas exceed a threshold volume (if a level of alignment to the predetermined atlas satisfies a threshold level, the system can be configured to post-process the image pixels of the scanned data at block 418; for instance, the system can be configured to apply an image filter or smooth out pixels  in a scanned data set by comparing a particular pixel to its nearest neighboring pixels; in addition, an image analysis system 202 can comprise a ventricle identification module 238; the ventricle identification module 238 can be configured to identify the location and condition of an anterior and posterior ventricle within the brain region of the scanned patient; col. 15, line 34-col. 16, line 37; the system can be configured to identify and determine the existence of fractures, metastases, or other abnormalities in the skull portion; col. 28, line 14-29, line 23).
Regarding claim 44, Bates et al as modified discloses non-transitory computer-readable medium storing contents (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) that, when executed by one or more processors, cause the one or more processors to perform actions (col. 1, line 44-col. 2, line 5), wherein the measure of symmetry of the at least one structure relative to the expected normal midline plane includes a centroid of the at least one structure relative to the expected normal midline plane (determine midline shift and other data analyses; an analysis module configured to determine whether detected tissue type amounts correspond to the normative data set; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; col. 9, lines 17-32; col. 10, line 58-col. 11, line 19 ; col. 15, line 31-col. 16, line16). 
	Regarding claim 45, Bates et al as modified discloses non-transitory computer-readable medium storing contents (computed axial tomography scan analysis system: fig. 1, figs 4A-4B) that, when executed by one or more processors, cause the one or more processors to perform actions (col. 1, line 44-col. 2, line 5), wherein the anomaly of the brain includes cerebral midline shift (an image analysis system 202 can comprise a midline shift determination module 222; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; furthermore an intracranial periphery boundary module configured to identify a third set of data elements in the second set of data elements that correspond to an intracranial periphery area and fourth set of data elements that correspond to brain matter within the intracranial periphery area; col. 1, line 48-col. 2, line 20; col. 10, lines 4-30).
	 Regarding claims 46, 48, Bates et al discloses a system (computed axial tomography scan analysis system: fig. 1, figs 4A-4B), comprising: one or more processors; and memory storing contents that, when executed by the one or more processors (col. 1, line 44-col. 2, line 5), cause the system to perform actions comprising: analyzing (devices for automated reorientation and analysis of medical scans and images; and devices for automated analysis of medical scans; classify medical scans; abstract) at least one image from a set of head computed tomography images (CT scanner 206 or other modality scanner 208; col. 9, lines 9-16) to identify pixels (pixels or voxels; the system can be configured to identify a data set corresponding to the location of the skull within the head region; furthermore, the system can be configured to apply an image filter or smooth out pixels in a scanned data set by comparing a particular pixel to its nearest neighboring pixels; col. 15, lines 20-26) associated with a midline structure for a brain (identifying the location of ventricles in scanned subject data; the system can be configured to conduct a data analysis of only the periphery intracranial space or the central intracranial space; the system can be configured to identify and determine the existence of fractures, metastases, or other abnormalities in the skull portion ; figs. 4A-4B, fig. 13C; col. 2, lines 28-67, col. 15, line 40-col. 16, line 15); and determining (a midline shift detection module configured to utilize the fifth set of data elements to determine a shift in the midline of the ventricles of the patient; a tissue detection module configured to utilize the fourth set of data elements to determine a tissue type for each data element in the fourth set of data elements; col. 2, lines 41-53) an anomaly of the brain based, at least in part, on a measure of symmetry of at least one structure that is identified from at least one image of the set of head CT images (the image analysis system 202 can be configured to analyze and conduct an initial review of the received scanned data and determine whether the scanned data comprises any signs of severe abnormalities and determine the severity; in addition, an image analysis system 202 can comprise a ventricle identification module 238; the ventricle identification module 238 can be configured to identify the location and condition of an anterior and/or posterior ventricle within the brain region of the scanned patient; col. 9, lines 51-65; col. 10, lines 4-19), relative to the expected normal midline plane (determine midline shift and other data analyses; an analysis module configured to determine whether detected tissue type amounts correspond to the normative data set; the midline shift determination module 222 can be configured to determine a distance, magnitude of, and how much a midline of the anterior ventricle has shifted in the subject patient; col. 9, lines 17-32; col. 10, line 58-col. 11, line 19 ; col. 15, line 31-col. 16, line16).  
However, Bates et al does not specifically disclose the features of fitting a plane in three dimensions based, at least in part, on the identified pixels associated with the midline structure, to generate an expected normal midline plane; and determining the at least one structure based, at least in part, on a machine learning model.
On the other hand, Socher et al, from the same field of endeavor, discloses the steps of fitting a plane in three dimensions (3D deep convolutional neural network architecture; the machine learning system 110 classifies the image of the human brain as healthy or abnormal, and then identifies what type of abnormality is present: intracranial hemorrhaging, Alzheimer's and stroke and forwards the results 906 to a health service provider 908; paragraph 0043, 0064, 0071).) based, at least in part, on the identified pixels associated with the midline structure (abnormalities of a human brain can include identification of hemorrhage, Alzheimer plaques and tangles and evidence of stroke; paragraph 0063-0064), to generate an expected normal midline plane (brain CT images using neural network, human brain; paragraph 0045, 0067, 0083) ; and determining the at least one structure (detect intracranial hemorrhaging structures in a human brain based on 3D radiological volumes generated from medical scans or imaging 902 of the human brain; 3D radiological volumes such as CT scans 904 are scans of a human brain; see fig. 9, and paragraph 0063) based, at least in part, on a machine learning model (machine learning system 110: machine learning system 110 is trained to identify the presence or absence of one or more types of abnormalities associated with the human brain; in addition, the machine learning system 110 is trained to identify more than one abnormality, called multi-class labeling; paragraph 0063). Note that the 3D radiological volume is of a human eye and machine learning system 110 is trained to identify one or more types of abnormalities associated with the human eye (paragraph 0063). It is shown above that Socker al discloses a 3D deep convolutional neural network architecture that includes a machine learning system, a deep learning network that is trained to identify abnormal features using dense pixel wise labeling from manual segmentation of the head CT image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Socher to the communication system of Bates in order to provide a method for processing of three-dimensional data inside a 3D deep convolutional neural network architecture, and performing computationally efficient 3D image classification and object recognition in a convolutional neural network.
	Regarding claims 47, Bates et al as modified discloses a system (computed axial tomography scan analysis system: fig. 1, figs 4A-4B), comprising: one or more processors; and memory storing contents that, when executed by the one or more processors (col. 1, line 44-col. 2, line 5), cause the system to perform actions, wherein the midline structure includes a falx cerebri (the system is configured to identify one or more of parameters which can suggest a high likelihood of a significant abnormality, and determine the need to review the medical scan; an image analysis system 202 can comprise a ventricle identification module 238; the ventricle identification module 238 can be configured to identify the location and condition of an anterior and posterior ventricle within the brain region of the scanned patient; col. 15, line 34-col. 16, line 37).
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/            Primary Examiner, Art Unit 2641